Citation Nr: 0109241	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

The veteran seeks service connection for left and right knee 
disabilities.  In October 1998, the veteran requested that 
all Kerrville, VAMC, records from 1995 to present be 
obtained.  Review of the claims folder reflects that records 
of outpatient treatment from the Kerrville VA Medical Center, 
from 1994 to well into 1998, were obtained by the RO in 
January 1999.  The July 1999 statement of the case and the 
December 1999 and May 2000 supplemental statements of the 
case do not refer clearly to these records.  In January 2000 
correspondence, the veteran wrote that he wanted to continue 
with his appeal, but that there was "no medical evidence 
included from Kerrville VAMC."  He signed and attached a 
medical release in January 2000 indicating that he desires 
the Kerrville VAMC records from January 1990 to present to be 
obtained. 

The Board concludes from these facts that it is not clear 
that all the records from the Kerrville VAMC have been 
obtained.  Further, the Board finds that, while it may well 
be that the RO has reviewed the records in the claims folder 
from this facility, it appears that the RO did not clearly 
communicate that fact to the veteran.  

The Board acknowledges that although a December 1999 
Supplemental Statement of the Case denied the veteran's 
claims as not well grounded, an October 2000 Supplemental 
Statement of the Case denied the claims based on the 
preponderance of the evidence being against the claims, in 
keeping with the intervening changes in the law in effect at 
that time.  However, the veteran should be advised of 
subsequent further changes in the law, and those changes have 
a direct impact on this matter.

Specifically, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions impose the following obligations 
on the Secretary (where they will be codified in title 38 
United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));   (5) The 
Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. 
§ 5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that this case must be returned to the RO in 
any event to clarify the status of the records from the 
Kerrville VAMC, as well as the status of the review of the 
available records of the Kerrville VAMC by the RO.  The Board 
also must point out that the request for the February 2000 VA 
examination specifically asked the physician to comment on 
each disability diagnosed as a cold weather injury residual 
and to comment if a disability was not a cold injury 
residual.  Although diagnoses of knee disabilities were made, 
the examiner did not expressly comment upon whether these 
disabilities are related to cold weather injury.  Thus, it 
appears the RO intended to obtain a medical opinion as to 
whether any knee disability was due to cold weather injury in 
service.  Further, it appears to the Board that under the 
VCAA, a VA examination is warranted to specifically address 
whether there is any causal relationship between current knee 
disabilities and service, or the service-connected disorders. 

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  The veteran should assist the 
RO in obtaining any additional records.  
If no additional records are available, 
the veteran should so state. 

The records sought must include the 
records of treatment at the Kerrville 
VAMC from 1990 until the present time.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Upon completion of (2) to the extent 
feasible, the RO should arrange for an 
examination of the veteran by an 
appropriately qualified physician.  The 
claims folder or appropriate exacts and a 
copy of this remand should be made 
available to the physician for review in 
conjunction with the examination.  
Following review of the record and the 
examination, the physician should provide 
response to the following questions:

(a)	What is the correct diagnostic 
classification of any current right or 
left knee disability?

(b)	As to any current right or left knee 
disability, what is the degree of medical 
probability that it is causally related to 
the veteran's period of service, or to a 
service connected disability?  With regard 
to a relationship to a service connected 
disability, if the physician believes a 
service connected disability did not 
directly cause, but instead aggravated 
(caused a permanent increase in 
disability, not a temporary exacerbation) 
a knee disability that arose 
independently, the physician should so 
indicate and indicate the quantum of 
additional disability caused by such 
aggravation.  If the quantum of additional 
disability can not be identified, the 
examiner should so state and indicate how 
aggravation can be determined without 
resort to speculation.

The physician should provide a rational 
for any opinion.  If it is not feasible to 
answer any question or part of a question 
without resort to pure speculation, the 
physician should so indicate.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed. 

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



